Citation Nr: 1133702	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-10 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an increased rating, in excess of 20 percent, for non-united scaphoid fracture with ankylosis and traumatic arthritis, left wrist (previously referred to as residuals, fracture, left navicular bone (minor)). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1975 to February 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2011, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.

The Board notes that at his May 2011 Travel Board hearing, the Veteran testified that he had a weakened grip, could not make a fist and could not touch any finger other than his index finger to his thumb as a result of his service-connected left wrist disability.  As such, the Board finds that the Veteran has articulated a claim for service connection for his left hand or finger disability as secondary to the service-connected left wrist disability.  This claim has not been addressed by the RO and is therefore referred to the RO for appropriate development and adjudication.


FINDING OF FACT

The Veteran's non-united scaphoid fracture with ankylosis and traumatic arthritis, left wrist, is manifested by ankylosis in the neutral position on the minor wrist.  Unfavorable ankylosis or ankylosis in a position other than favorable has not been shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for non-united scaphoid fracture with ankylosis and traumatic arthritis, left wrist, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5214 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letter dated in July 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  The letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  

On March 3, 2006, the United States Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Board notes that the July 2007 letter provided this notice. 

The Board observes that the July 2007 letter was sent to the Veteran prior to the November 2007 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the July 2007 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment, VA treatment records, and VA examination reports are associated with the claims folder. 

The Veteran was afforded VA compensation and pension (C&P) examinations in accordance with his claim in October 2007, May 2009, January 2011, and February 2011.  38 C.F.R. § 3.326(a) (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2010).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, as they are predicated on a full reading of the VA medical records.  They consider all of the pertinent evidence of record, and provide a complete rationale for evaluations provided, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In evaluating this appeal, the Board has considered whether staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability is sufficient to warrant a 20 percent disability rating, but no greater, for the entire appeal period.

In rating musculoskeletal disabilities, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2010) are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Normal range of motion in the wrist is 70 degrees of dorsiflexion (extension) and 80 degrees of palmar flexion.  Normal ulnar deviation of the wrist is 45 degrees and normal radial deviation of the wrist is 20 degrees of motion.  38 C.F.R. § 4.71, Plate I.  

The Veteran's non-united scaphoid fracture with ankylosis and traumatic arthritis, left wrist, is currently assigned a 20 percent disability rating under Diagnostic Code 5214, effective January 27, 1998.  The Board noted, in addition, a separate 20 percent rating was recently assigned by the RO for limitation of motion, left elbow, secondary to the Veteran's service-connected non-united scaphoid fracture with ankylosis and traumatic arthritis, left wrist, effective February 9, 2001.  The Veteran seeks an increased rating for his left wrist.  As an initial matter, the Board notes that the medical evidence of record reflects that the Veteran is right hand dominant.  See, e.g., VA Examination Report, October 2007.

Diagnostic Codes 5214 and 5215 provide the scheduler rating criteria for limitation of motion and ankylosis of wrists.  See 38 C.F.R. § 4.71a (2010).

Under Diagnostic Code 5214, with regard to the minor wrist, a 20 percent evaluation is warranted for favorable ankylosis of the minor wrist in 20 degrees to 30 degrees dorsiflexion.  A 30 percent evaluation is warranted for ankylosis in any position other than favorable or unfavorable.  Unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation, is rated as 40 percent disabling.  Note 1 under DC 5214 provides that extremely unfavorable ankylosis will be evaluated as loss of use of the hand under Diagnostic Code 5125.

Diagnostic Code 5215, relating to limitation of motion of the wrist, provides that a 10 percent rating is warranted for either the minor or major extremity for dorsiflexion of less than 15 degrees or palmar flexion limited in line with the forearm.  38 C.F.R. § 4.71a (2010).

As noted above, the Veteran was afforded various VA examinations during the appeal period, with respect to his left wrist.  Initially the Veteran was afforded a VA examination in October 2007.  The Veteran reported that he has constant pain in his left wrist especially when doing any lifting, pushing, or pulling with his left hand.  The Veteran further noted that he used a splint at night to help with pain.  Upon physical examination it was noted that the Veteran's wrist showed a thickening of the synovium about the wrist with tenderness along the radial carpal junction on light palpation.  It was noted that the Veteran was able to oppose his thumb to each of his fingers which had full range of motion.  The Veteran exhibited 5 degrees of extension with pain starting at 2 degrees; 5 degrees of palmar flexion with pain starting at 3 degrees; 3 degrees of radial and ulnar deviation, and 50 degrees of supination and pronation with pain starting at 40 degrees.  X-rays taken in June 2007 revealed severe degenerative changes throughout the wrist causing significant distortion to the scaphoid.  Additionally, x-rays showed multiple carpal bones with cystic changes and no radial carpal joint space remaining.  Upon further examination it was noted that the Veteran had grip strength in his left hand of 1/5; strength in intrinsic muscle of the hand of 4/5 without fatigue or lack of endurance after continuous resistance greater than gravity, and no clubbing, cyanosis, or edema.  The Veteran was diagnosed with left carpal bone fracture with residual pain, degenerative arthritis, and loss of motion with severe functional limitations.  

Subsequently the Veteran was afforded a QTC examination in May 2009.  The Veteran noted that he had occasional severe pain, stiffness, lack of endurance, and swelling.  The Veteran also noted that he had inflammatory arthritis which manifested in pain and stiffness.  Upon examination the Veteran initially exhibited dorsiflexion and palmar flexion to 30 degrees with pain beginning at 20 degrees, radial deviation of 10 degrees with pain beginning at 1 degree, and ulnar deviation to 20 degrees with pain beginning at 10 degrees.  It was further noted that the Veteran experienced pain, fatigue, weakness, and lack of endurance with repetitive motion with objective evidence of painful motion, edema, weakness, tenderness, and guarding of movement.  The Veteran's range of motion was again tested and revealed dorsiflexion and palmar flexion to 20 degrees with pain beginning at 10 degrees, radial deviation of 10 degrees with pain beginning at 1 degree, and ulnar deviation to 20 degrees with pain beginning at 10 degrees.  The Veteran was diagnosed with left wrist strain and post traumatic carpal distortion with radiocarpal and intercarpal osteoarthritis.  

The Veteran was again afforded a QTC examination in January 2011 at which the Veteran reported pain, weakness, stiffness, swelling, and locking.  Additionally the Veteran reported that lifting caused monthly flare-ups that resulted in severe increased pain and swelling.  The Veteran also reported recurrent popping and locking of the left wrist joint.  Upon examination it was noted that the Veteran had ankylosis of the left wrist that was further noted to be stable, but painful.  Ankylosis was noted to be at 5 degrees for dorsiflexion, palmar flexion, radial deviation and ulnar deviation.  The Veteran was diagnosed with status post fracture of the left navicular bond of the left wrist with severe degenerative arthritis and ankylosis.

Finally the Board notes that the Veteran was afforded another VA examination in February 2011.  The Veteran reported that he had pain, weakness, stiffness, deformity, instability, giving way, locking, lack of endurance, effusion, episodes of dislocation or subluxation, and weakness of left hand grip.  The Veteran also reported swelling and tenderness.  The Veteran did not report flare-ups because his pain is steady.  With regard to limitations on Veteran's usual occupation and daily activities the Veteran noted weakness of grip and that he avoided heavy lifting.  Upon examination it was noted that the Veteran had limited opposition in the left hand with ability to oppose only thumb and index finger and limited grip (4/5) on the left hand without fatigue or incoordination with pain in the left radial wrist and no clubbing or cyanosis.  The examiner noted mild soft tissue swelling and tenderness with the left wrist ankylosed in favorable neutral position or 0 degrees.  X-rays taken in conjunction with the examination revealed scapholunate advanced collapse, non-united old fracture of the scaphoid.  The Veteran was diagnosed with non-united scaphoid fracture with ankylosis and traumatic arthritis of the left wrist.  Finally the examiner noted that the Veteran has functional impairment in the left wrist due to limitation of motion and pain with reduced grip strength in the left hand due to his left wrist pain.  

Given that the Veteran's left wrist (minor) is ankylosed in the neutral position, the Veteran meets the criteria for a 20 percent evaluation, under DC 5214.  It is more appropriate to rate the Veteran's non-united scaphoid fracture with ankylosis and traumatic arthritis, left wrist, under DC 5214 than under any other Diagnostic Code, because the Veteran's left wrist is favorably ankylosed in the neutral position and does not meet or approximate the criteria for evaluation under any other potentially-applicable Diagnostic Code.  

Additionally, the Board notes that the 20 percent evaluation assigned for favorable ankylosis is the maximum schedular evaluation for favorable ankylosis in the minor wrist, so an evaluation in excess of 20 percent for favorable ankylosis is not authorized under schedular criteria.  

The Board has considered whether the criteria for an evaluation in excess of 20 percent is met under any alternative Diagnostic Code.  See DCs 5003 (degenerative arthritis), 5010 (traumatic arthritis), 5215 (limitation of motion), DC 5125 (loss of use of the hand).  However, on DC 5125 allows for a higher than 20 percent rating and the Veteran is not entitled to a higher schedular evaluation for wrist disability based on loss of use of the hand, because the evidence establishes that he does not have loss of use of the left hand.  Additionally, since the Veteran is already in receipt of a schedular 20 percent rating based on ankylosis of the minor wrist under DC 5214, the Veteran is not entitled to a separate compensable evaluation under DC 5003 nor 5010, for arthritis, since the regulation specifies that an evaluation for arthritis may not be assigned where a compensable evaluation for limitation of motion of the joint has been assigned.  38 C.F.R. § 4.71a, DCs 5003, 5010.

No provider has indicated that the Veteran's left wrist disability results in neurological symptoms, nor does it appear that the Veteran has raised such a contention.  Therefore, as there is no medical evidence of impairment of any nerve in the hand or forearm, the diagnostic codes pertaining to those radicular groups are not for application.  38 C.F.R. § 4.124a, DCs 8513, 8514, 8517, 8518, 8519.  Additionally, as there is no evidence of muscle injury, the diagnostic criteria governing those disabilities are not applicable in this instance.  38 C.F.R. § 4.73.

With consideration of all of the above the Board notes that the preponderance of the evidence is against a schedular evaluation in excess of the 20 percent, for ankylosis of the left wrist.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left wrist are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left wrist with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain, weakness, fatigability, and lack of endurance of the left wrist.  As discussed above, the Veteran's ratings take into account all these symptoms for both the left wrist.  Thus, the Veteran's current schedular rating under Diagnostic Code 5214 is adequate to fully compensate him for his disability on appeal.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In rating the Veteran's service-connected non-united scaphoid fracture with ankylosis and traumatic arthritis, left wrist, the Board has considered the applicability of the benefit of the doubt rule.  However, a preponderance of the evidence is against assignment of an evaluation in excess of the currently assigned 20 percent disability rating.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased rating, in excess of 20 percent, for non-united scaphoid fracture with ankylosis and traumatic arthritis, left wrist (previously referred to as residuals, fracture, left navicular bone (minor)) is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


